DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
	Applicant filed a supplemental amendment on December 17, 2021 which is considered by the examiner in this action – see Response to Arguments for details. 
 
Response to Arguments
	Applicant’s arguments with respect to Claims 1, 4, 6 and 17 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claim 1 to recite that the further reaction step (c) is carried out by a method comprising contacting said intermediate to moisture.

	Claims 5 and 7-11 canceled. New Claim 22 added.
	Examiner has new grounds of rejection presented in this office action as necessitated by Applicant’s amendments. No new matter added.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	In the present instance, Claim 6 recites the broad recitation ...said further reacting step comprises a silanol or alkoxy silane-based moisture-cure condensation reaction, and the claim also recites (i) said at least one additional reactants) contain a silanol (Si-OH) or alkoxy silane (Si-OR) functional group, and (ii) said resin further comprises a base catalyst or an acid catalyst as an additional component. which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For the purposes of compact prosecution, the examiner has interpreted these limitations to be both applicable as pertaining to the prior art references used in the §103 rejection – see Claim 4 and 6 rejections below. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-4, 6, 12-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US2015/0072293) in view of DeCato (US 6,451,870).
Regarding Claim 1, DeSimone discloses a method of forming a three-dimensional object (abstract) comprised of a silicone polymer (paragraphs [0091] [0092]), said method comprising: 
(a) providing a silicone resin (paragraph [0092]); wherein said silicone resin comprises:
	 (i) a light polymerizable first reactant (paragraphs [0086] [0092]…any suitable polymerizable liquid can be used to enable the present invention….; a suitable resin included photocurable silicones….) 
	(ii) a photoinitiator (paragraphs [0091] [0098] implies a photoinitiator used 	with silicone resins as other resins (polymerizable liquids) …;they further comprise a suitable photoinitiator to initiate crosslinking on irradiation…) see other paragraphs [0086] [0096]; 
	(iii) at least one additional reactant(s) (paragraph [0104] particles can comprise an active agent), and 
wherein that a said first light polymerizable reactant (paragraph [0010] …irradiating the build region…to form a solid polymer from the polymerizable liquid…) and said additional reactant(s) contains at least one siloxane linkage (silicone comprises siloxane linkages) and 
(b) can further can form at least one three-dimensional intermediate from said resin, where said intermediate has the shape of, or a shape to be imparted to, said three-dimensional object (paragraph [0020] finished or intermediate product until 
(c) further reacting said three-dimensional intermediate (paragraph [0155] intermediate products subject to further manufacturing steps), said further reacting sufficient to form said three-dimensional object comprised of a silicone polymer (paragraph [0092]) from said three-dimensional intermediate (paragraphs [0020] [0155]…Intermediate products include products for which further additive manufacturing…may be carried out…).
 However, the method of DeSimone does not teach that the silicone resin used is dual cure and that further reacting in step (c) is carried out by a method comprising contacting said intermediate to moisture. 
DeCato discloses a dual-curing silicone composition (title, abstract) comprising a light curable dual cure silicone resin (abstract – dual curing silicone compositions which are capable of cross-linking when subjected to ultraviolet (“UV”) or visible (“VIS”) light) and includes cross-linking by a moisture condensation method (abstract).  Moreover, DeCato further teaches a reacting step forming a three-dimensional object from a three-dimensional intermediate by carrying out a method comprising contacting the intermediate to moisture (Col. 1 ll. 64-67 …where portions of the coated material are shaded during the UV cure, a secondary cure mode, usually moisture cure can be further incorporated) and this is done through contacting the intermediate with moisture (Col. 6 ll. 63-67 …these compositions can be initially cured…to actinic radiation ….and more fully cured at ambient temperature in the presence of moisture…)


One with ordinary skill in the art would be motivated to use a dual curing composition with a moisture cure mechanism as an additional cure because this would provide a means to cure shadow areas that were previously blocked from the UV light (Col. 3 ll. 2-4 see also Col. 2 ll. 18-22). 

Regarding Claim 2, the combination of DeSimone and DeCato disclose all the limitations of Claim 1, however, they do not disclose that the method includes that the said silicone dual cure resin comprises an MD resin, a DT resin, an MT resin, an MDT resin, a DTQ resin, an MTQ resin, an MDTQ resin, a DQ resin, an MQ resin, a DTQ resin, an MTQ resin, or an MDQ resin.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a silicone dual cure resin comprising an MD resin, a DT resin, an MT resin, an MDT resin, a DTQ resin, an MTQ resin, an MDTQ resin, a DQ resin, an MQ resin, a DTQ resin, an MTQ resin, or an MDQ resin, since it has been held 
Moreover, there is evidence that at least some of this group of silicone resins are inherently known by ones with ordinary skill in the art and thus it would have been obvious to try one of them (MPEP 2143 I.(E) …choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success) – See the evidence to support this:  SiSiB Silicones: Power Chemical Corporation brochure from http://www.PCC.asia (copyright 2009-2012) : From p. 1 “The most abundant silicone resins are built of D and T units (DT resins) or from M and Q units (MQ resins), however many other combinations (MDT, MTQ, QDT) are also used in industry”. 

Regarding Claim 3, the combination of DeSimone and DeCato disclose all the limitations of Claim 1 and DeSimone further discloses that the method includes that the said light polymerizable first reactant contains an alkene or alkyne linkage, (paragraph [0086]) where any suitable polymerizable liquid can include a silicone resin (paragraph [0092]). 

Regarding Claims 4, 6 and 22,  the combination of DeSimone and DeCato disclose all the limitations of Claim 1 and DeCato further discloses dual curing silicone compositions, which are capable of cross-linking (curing) when subjected to light and by a moisture condensation method (abstract). This method comprises a silanol or alkoxy silane-based moisture-cure condensation reaction (Col. 5 ll. 32-36). 

 i) said at least one additional reactants) contain a silanol (Si-OH) or alkoxy silane (Si-OR) functional group (Col. 5 ll. 46-49), and 
(ii) said resin further comprises a base catalyst or an acid catalyst as an additional component, where DeCato includes a moisture curing catalyst (Col. 4  l.30) which can be an acid catalyst from disclosed background (Col. 2 ll. 22-24 …a moisture curing catalyst such as an….organotin is present…). Note: An organotin compound is inherently an acid catalyst as shown by the following evidence: From ScienceDirect: Organotin Main-Group Elements, including Noble Gases T. Kawashima…J. Yoshino, in Comprehensive Inorganic chemistry II (Second Edition), 2013 from website www.sciencedirect.com/topics/chemistry/organotin#:~:text=Organotin(IV) – “Organotin (IV) compounds have high Lewis acidity”… (1.34.5.3.1 Tin Compounds on p. 2)  
Additionally, DeCato also discloses – as recited in claim 22, a first reactant that comprises a light polymerizable first reactant comprising an acrylate functionalized siloxane (Col. 4 ll. 65-Col. 5 ll. 6 siloxanes …which depends on both (meth) acrylate photocuring groups for photocure…).

Regarding Claim 12, the combination of DeSimone and DeCato disclose all the limitations of Claim 1 and DeSimone discloses that said forming step is carried out by additive manufacturing (paragraph [0155]). 

Regarding Claim 13, the combination of DeSimone and DeCato disclose all the limitations of Claim 12 and DeSimone further discloses that said forming step is carried out: 
(i) by either bottom-up three-dimensional fabrication between a carrier and a build surface (paragraph [0005]) or top-down three-dimensional fabrication between a carrier and a fill level the fill level optionally defined by a build surface(paragraph [0004]),; and/or 
(ii) optionally with a stationary build surface(paragraph [0009]); and/or (iii) optionally while maintaining the resin in liquid contact with both the intermediate object and the build surface or fill level (paragraph [0019]), and/or 
(iv) optionally with said forming step carried out in a layerless manner (paragraph [0008] the three-dimensional object can be produced continuously from that gradient of polymerization (rather than fabricated layer-by-layer)) each during the formation of at least a portion of the three-dimensional intermediate (paragraph [0020] finished or intermediate product until completion of three-dimensional object being formed). 

Regarding Claim 14, the combination of DeSimone and DeCato disclose all the limitations of Claim 12 and DeSimone further discloses that said forming step is carried out by continuous liquid interface production (CLIP) (abstract and title). 

Regarding Claim 15, the combination of DeSimone and DeCato disclose all the limitations of Claim 12 and DeSimone further discloses that said forming step is carried out between a carrier and a build surface, said carrier and said build surface defining a 

Regarding Claim 16, the combination of DeSimone and DeCato disclose all the limitations of Claim 1 and DeSimone further discloses that said three-dimensional object comprises a polymer blend, interpenetrating polymer network, semi-interpenetrating polymer network, or sequential interpenetrating polymer network (paragraph [0200] degree of molecular crosslinking the polymer).

Regarding Claim 17, the combination of DeSimone and DeCato disclose all the limitations of Claim 1 and DeCato further discloses the presence of other additives in a dual cure composition used in a moisture-cure condensation reaction including inhibitors and moisture scavengers which would inherently comprise a hydrosilylation inhibitor and/or a moisture-cure condensation retarder (Col. 8 ll. 65-67).

Regarding Claim 18, the combination of DeSimone and DeCato disclose all the limitations of Claim 1 and DeCato further discloses the presence of inhibitors whereby the amount of inhibitor is balanced to produce or improve stability of the composition (Col. 9 ll. 6-9).

3.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US2015/0072293) and DeCato (US 6,451,870) as applied to Claim 1 above, and further in view of Baudin (US 2004/0014832).
Regarding Claim 19, the combination of DeSimone and DeCato disclose all the limitations of Claim 1, however, they do not disclose or are silent as to the presence of an oxygen scavenger.
Baudin teaches compounds that are used as surface active photointiators in coatings (abstract). This is analogous to the field of dual cure compositions using photopolymerization as in the present application because Baudin further teaches that, it is possible to add to the composition in order to accelerate the photopolymerization, further additives including certain amines that act as oxygen scavengers (paragraph [0373]…In order to accelerate the photopolymerization it is possible to add further additives…amines…examples of amines which can be used as oxygen scavengers are substituted N, N-dialkylanilines, as described in EP 339841). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712